            Case
            Case7:19-cv-11866-KMK
                 7:19-cv-11866-KMK Document
                                   Document11
                                            9 Filed
                                              Filed07/17/20
                                                    07/20/20 Page
                                                             Page11of
                                                                   of11


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_____________________________________
Maximo Morillo
      Appellant.
v.                                               19-cv-11866-KMK

Wells Fargo Bank, N.A.
       Appellee
_____________________________________


                                        Proposed Order

Upon the Notice of Withdrawal of Appeal by Maximo Morillo, Appellant, through his attorney

Joshua N. Bleichman;

ORDERED

The within case is dismissed and the clerk of the court is ordered to close this case without

costs.



                                          _______________________
                                          Honorable Judge Kenneth M. Karas,
                                          USDJ
                                                                  July 20, 2020
